Case: 1:19-cv-00070-SJD-KLL Doc #: 20 Filed: 10/30/19 Page: 1 of 8 PAGEID #: 98

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

CHYMICA WILLIAMS, Case No. 1:19-cv-70
Plaintiff, Dlott, J.
Litkovitz, M.J.
VS.
STERLING JEWELERS, INC ORDER AND REPORT AND
d/b/a Kay Jewelers, RECOMMENDATION
Defendant.

Plaintiff Chymica Williams brings this action against defendant Sterling Jewelers, Inc.,
d/b/a/ Kay Jewelers alleging violations of her rights under the Telephone Consumer Protection
Act (“TCPA”), 47 U.S.C. § 227 et seq. This matter is before the Court on defendant’s motion
for judgment on the pleadings and motion to stay discovery pending the resolution of the motion
for judgment on the pleadings (Docs. 15, 16), plaintiffs response in opposition (Doc. 17), and
defendant’s reply memorandum (Doc. 18).
I. Allegations in the Complaint

Plaintiff alleges that beginning in or around October 2015 and continuing through
January 2018, defendant repeatedly called her on her cell phone. (Complaint, Doc. 1 at q 12).
Plaintiff alleges that the persons or recordings on the line stated the company’s name and invited
plaintiff to apply for a store credit card with defendant. (Jd. at J 13-14). Plaintiff alleges that
she never had a store credit card through defendant and has never knowingly applied for a store
credit card from defendant. (/d. at 4] 15). After the first few calls in October 2015, plaintiff
alleges that she informed defendant she was not interested in a store credit card and that she did
not wish to be contacted. (/d. at § 17). Despite hearing and acknowledging plaintiff's instruction
to stop calling, defendant persisted in calling plaintiff multiple times through January 2018. (Ud.

at ] 20). During this time, plaintiff alleges that she knew defendant was using an automated
Case: 1:19-cv-00070-SJD-KLL Doc #: 20 Filed: 10/30/19 Page: 2 of 8 PAGEID #: 99

telephone dialing system and/or pre-recorded voice as “the calls would start with a pause or
delay before being connected with Defendant’s live representatives.” (Jd. at §§ 21-22). Plaintiff
alleges that these calls were bothersome, disruptive, and frustrating to observe. (Jd. at 4 23).
II. Motion for Judgment on the Pleadings (Doc. 15)

A. Standard

Courts apply the same analysis to motions for judgment on the pleadings under Rule
12(c) as they apply to motions to dismiss under Fed. R. Civ. P. 12(b)(6). See Warrior Sports,
Inc. v. Nat'l Collegiate Athletic Ass'n, 623 F.3d 281, 284 (6th Cir. 2010). “For purposes of a
motion for judgment on the pleadings, all well-pleaded material allegations of the pleadings of
the opposing party must be taken as true, and the motion may be granted only if the moving
party is nevertheless clearly entitled to judgment.” JPMorgan Chase Bank, N.A. v. Winget, 510
F.3d 577, 582 (6th Cir. 2007) (internal citation and quotation marks omitted)). However, the
Court need not accept as true legal conclusions or unwarranted factual inferences. Jd. (citing
Mixon v. Ohio, 193 F.3d 389, 400 (6th Cir. 1999)).

To withstand a Rule 12(c) motion for judgment on the pleadings, “a complaint must
contain direct or inferential allegations respecting all the material elements under some viable
legal theory.” Commercial Money Ctr., Inc. y. Ill. Union Ins. Co., 508 F.3d 327, 336 (6th Cir.
2007). “The factual allegations in the complaint need to be sufficient to give notice to the
defendant as to what claims are alleged, and the plaintiff must plead ‘sufficient factual matter’ to
render the legal claim plausible, i.e., more than merely possible.” Fritz v. Charter Twp. of
Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (citing Ashcroft v. Igbal, 556 U.S. 662, 677-78
(2009)). A “legal conclusion couched as a factual allegation” need not be accepted as true, nor

are recitations of the elements of a cause of action sufficient. Hensley Mfg. v. ProPride, Inc.,
Case: 1:19-cv-00070-SJD-KLL Doc #: 20 Filed: 10/30/19 Page: 3 of 8 PAGEID #: 100

579 F.3d 603, 609 (6th Cir. 2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007)).
B. The Parties’ Arguments

Defendant argues that its motion for judgment on the pleadings should be granted on
plaintiff's TCPA claim because the record shows that she (1) applied for an account with
defendant; (2) consented to be contacted on her cell phone with respect to her account and
advertising; (3) had an account for which she was billed; and (4) never withdrew any contractual
consent because she purportedly never provided consent. (Doc. 15 at 5). In support, defendant
cites to its verified answer in which it denied that plaintiff never had a credit card with Sterling
and attached plaintiff's executed account application, applicable terms and conditions, and
February 2016 billing statement. (Verified Answer, Doc. 5 at § 15; Exhibit A). Defendant
argues that because plaintiff alleges that she never consented to receiving calls from Sterling, she
cannot now argue that she withdrew prior consent, thus gutting her TCPA claim. (Doc. 15 at 5).
Defendant also argues that any allegations that plaintiff withdrew her “unknown” consent to
Sterling’s calls would be considered a modification of the credit card contract and accompanying
procedures entered into by plaintiff. (/d. at 6).

In response, plaintiff argues that defendant’s reliance on the purported credit card
agreement signed by plaintiff is inappropriate at this stage in the proceedings where no discovery
has been conducted. (Doc. 17 at 4). Plaintiff argues that even if the Court were to find that prior
consent existed in light of the documents attached to defendant’s answer, consent would have
been revoked because plaintiff instructed defendant to stop calling. (/d.). Plaintiff argues that

defendant cannot limit plaintiff's right to revoke consent by employing certain procedures. (Id.
Case: 1:19-cv-00070-SJD-KLL Doc #: 20 Filed: 10/30/19 Page: 4 of 8 PAGEID #: 101

at 4-5). Finally, plaintiff argues that any deficiency that exists within her complaint could be
cured by amendment. (/d. at 10).

In reply, defendant argues that this Court may properly consider all of the documents
attached to its verified answer in ruling on the motion for judgment for pleadings. (Doc. 18 at 3).
Defendant maintains that plaintiff's executed account application, applicable terms and
conditions, and February 2016 billing statement as attached in Exhibit A to its verified answer,
which is verified by Sterling’s Director of Credit Compliance, establish that plaintiff had a credit
card account with Sterling and therefore gave consent to be contacted on her cell phone for
account, advertising, and telemarketing purposes. (/d. at 4). Defendant contends that plaintiffs
alleged withdrawal of consent did not properly follow Sterling’s procedures and therefore
renders any purported revocation a nullity. (Jd. at 5-7).

C. Resolution

In ruling on a motion for judgment on the pleadings, the Court considers the pleadings,
which includes the complaint, answer, and any written instruments attached as exhibits. Roe v.
Amazon.com, 170 F. Supp. 3d 1028, 1032 (S.D. Ohio 2016) (citing Fed. R. Civ. P. 12(c); Fed. R.
Civ. P. 7(a)). See also Fed. R. Civ. P. 10(c) (A copy of a written instrument that is an exhibit to
a pleading is a part of the pleading for all purposes.”). Generally, if it is inconsistent with the
allegations in the complaint, the exhibit controls. Carrier Corp. v. Outokumpu Oyj, 673 F.3d
430, 441 (6th Cir. 2012), Even where an exhibit is considered part of the pleadings, however, “it
is not always appropriate to assume everything in an exhibit is true.” Jd. See also Jones v. City
of Cincinnati, 521 F.3d 555, 561 (6th Cir. 2008). For this reason, at this stage in the
proceedings, courts have declined to consider copies of contracts and other types of legal

documents where the parties dispute the authenticity and existence of the document. Gascho y.
Case: 1:19-cv-00070-SJD-KLL Doc #: 20 Filed: 10/30/19 Page: 5 of 8 PAGEID #: 102

Global Fitness Holdings, LLC, 918 F. Supp. 2d 708, 720 (S.D. Ohio 2013). See also Rinear vy,
Capital Mgmt. Servs., L.P., No. 1:12-cv-958, 2013 WL 1131069, at *2 (S.D. Ohio Mar. 18,
2013) (Dlott, J) (noting that a Court may consider documents attached to the defendant’s answer
in a Rule 12(c) motion when they are integral to the claims and the authenticity of the documents
is not disputed); Pac. Space Design Corp. v. PNC Equip. Fin., LLC, No. 1:13-cv-00460, 2014
WL 6603288, at *4 (S.D. Ohio Nov. 19, 2014) (Dlott, J.) (considering lease agreement in 12(c)
motion where both parties agreed that an agreement existed); Bailey v. Hartford Life & Accident
Ins. Co., No. 5:15-cv-406, 2016 WL 760431, at *3 (N.D. Ohio Feb. 26, 2016) (citing AP Veach
v. Blue Springs Sch. Dist., No. 4:15-cv-0033, 2015 WL 5853181, at *3 (W.D. Mo. Oct. 7, 2015)
(court could not consider copy of insurance agreement on motion to dismiss where parties
disputed the authenticity and completeness of the document); Gascho, 918 F. Supp. 2d at 720
(court refused to consider unauthenticated copy of purported contract offered in support of

a motion to dismiss where the plaintiff challenged the validity of the proffered document)
(citation omitted); Tierney v. Vahle, 304 F.3d 734, 739 (7th Cir. 2002) (“What would not be
cricket would be for the defendant to submit a document in support of his Rule 12(b)(6) motion
that required discovery to authenticate or disambiguate; in such a case the judge would be
required to convert the defendant’s motion to a Rule 56 motion if he were minded to consider the
document in deciding whether to grant the motion.”)).

Here, defendant relies on its verified answer and supporting Exhibit A to demonstrate that
plaintiff had a credit card account with Sterling and based on the terms of the credit card
agreement, consented to communications from Sterling, thereby precluding her claim under the
TCPA. Exhibit A consists of a Kay Jewelers credit card application purportedly signed by

Chymica Williams, applicable terms and conditions, and a February 2016 billing statement.
Case: 1:19-cv-00070-SJD-KLL Doc #: 20 Filed: 10/30/19 Page: 6 of 8 PAGEID #: 103

(Doc. 5-1). Plaintiff, however, questions the authenticity and existence of these documents. In
her complaint, plaintiff alleges that she never had a store credit card through defendant and has
never knowingly applied for a store credit card from defendant. (Complaint, Doc. 1 at 9 15). In
response to defendant’s motion for judgment on the pleadings, plaintiff maintains that she needs
to conduct discovery to determine the authenticity of these documents and whether she in fact
signed the purported card agreement upon which defendant relies. Therefore, drawing all
reasonable inferences in favor of the plaintiff as the Court must do when deciding a motion for
judgment on the pleadings, the Court concludes that it is inappropriate to consider the
attachments to defendant’s verified answer, including the purported credit card agreement, at this
stage in the proceedings.

Therefore, defendant’s motion for judgment on the pleadings should be denied.!

III. Defendant’s Motion to Stay Discovery (Doc. 16)

Defendant also moves for a stay of discovery pending the resolution of its motion for
judgment on the pleadings. (Doc. 16). In light of the undersigned’s recommendation that
defendant’s motion for judgment on the pleadings be denied, defendant’s motion to stay is
denied as moot. The parties shall proceed with discovery and participate in the scheduled status
conference with the Court on Thursday, October 31, 2019 at 4:00 P.M.

IV. Conclusion

Based on the foregoing, it is RECOMMENDED that:

1. Defendant’s motion for judgment on the pleadings (Doc. 15) be DENIED.

It is ORDERED that:

 

' Because the Court declines to consider the purported credit card agreement at this stage in the proceedings, the
Court need not address defendant’s second argument that plaintiff did not properly revoke consent to
communications under the terms of the agreement.
Case: 1:19-cv-00070-SJD-KLL Doc #: 20 Filed: 10/30/19 Page: 7 of 8 PAGEID #: 104

1. Defendant’s motion to stay discovery (Doc. 16) is DENIED as MOOT.

Date:_ /O/50//9 Piben Xia
Karen L. Litkovitz

United States Magistrate Judge
Case: 1:19-cv-00070-SJD-KLL Doc #: 20 Filed: 10/30/19 Page: 8 of 8 PAGEID #: 105

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
CHYMICA WILLIAMS, Case No. 1:19-cv-70
Plaintiff, Dlott, J.

Litkovitz, M.J.
vs.

STERLING JEWELERS, INC

d/b/a Kay Jewelers,
Defendant.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
